53 N.Y.2d 687 (1981)
Arthur Pashcow et al., Doing Business as Town Realty Company (Dix Hills Company) et al., Appellants,
v.
Town of Babylon, Respondent.
Court of Appeals of the State of New York.
Argued February 12, 1981.
Decided March 31, 1981.
Alan Manning Miller for appellant.
Joseph F. Klein, Town Attorney (Patrick J. Barton of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*688MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
In this action for a declaratory judgment it cannot be said that the ordinance of the Town of Babylon is unconstitutional on its face, for it does require consent or a warrant for an administrative search except in emergency situations. The court may not speculate, at this juncture, concerning the possible application of the ordinance in an unconstitutional manner, but we note that an owner's ability to rent his premises may not be conditioned upon his consent to a warrantless inspection (see Sokolov v Village of Freeport, 52 N.Y.2d 341).
Order affirmed, with costs, in a memorandum.